Exhibit 10.2
Execution Copy
INDUCEMENT AGREEMENT
     THIS INDUCEMENT AGREEMENT (this “Agreement”) is made as of the 14th of May,
2008 between THE NORTH CAROLINA GLOBAL TRANSPARK AUTHORITY, a body politic and
corporate of the State of North Carolina, having an office at 2780 Jetport Road
Suite A, Kinston, North Carolina 28504-7346 (the “GTPA”), and SPIRIT
AEROSYSTEMS, INC., a Delaware corporation, having an office at 3801 South Oliver
Street, P.O. Box 780008, Wichita, Kansas 67278-0008 (the “Company”).
RECITALS
     A. The GTPA promotes economic growth and development in connection with the
North Carolina Global TransPark (the “TransPark”) by aiding commerce associated
with a cargo airport complex located at the TransPark.
     B. The Company is a manufacturer in the aerospace industry.
     C. The GTPA has entered into negotiations with the Company to induce and
cause the Company to locate a new manufacturing facility (the “Facility”) on
approximately 307 acres of the GTPA’s premises at the TransPark in Lenoir
County, North Carolina.
     D. Other communities outside the State of North Carolina have offered
attractive incentives attempting to induce the Company to locate the Facility in
those communities, and if the Company were unable to obtain the cooperation and
assistance of the GTPA for the construction of the Facility, and if the GTPA
were unable to secure funding for such construction through a grant from Golden
L.E.A.F. (Long-Term Economic Advancement Foundation), Inc. (the “GLF”), the
Company would not locate the Facility in the State of North Carolina.
     E. The GLF desires to make a grant of $100,000,000 (the “Grant”) to the
GTPA to allow the GTPA to build the Facility pursuant to the terms and
conditions of a Grant Agreement of even date herewith between the GTPA and the
GLF (the “Grant Agreement”).
     F. The Company’s operations at the Facility are expected to provide (i) a
number of new job opportunities for the citizens of eastern North Carolina and
(ii) increase investment in real and personal property assets in the region,
both by the Company and other vendors and suppliers.
     G. Pursuant to Part 2G of Article 10 of Chapter 143B of the North Carolina
General Statutes, the Economic Investment Committee of the State of North
Carolina (the “EIC”) has determined to award a Jobs Development Incentive Grant
(“JDIG”) to the Company with respect to the Facility, as evidenced by a JDIG
Application dated March 3, 2008 filed by the Company (the “JDIG Application”)
and a Community Economic Development Agreement to be entered into between the
GTPA and the Company with respect to the JDIG (the “JDIG Grant Agreement”).

 



--------------------------------------------------------------------------------



 



     H. In consideration of the availability of the proceeds of the Grant, the
terms and provisions of this Agreement, the Lease, the Construction Agency
Agreement and the Escrow Agreement and the Governmental Incentive Commitments
(defined in Section 1 below) (collectively, the “Inducements”), the Company has
agreed to locate the Facility in the State of North Carolina at the Leased
Premises. In that regard and of even date herewith:
     (i) The GLF and the GTPA have entered into the Grant Agreement; and
     (ii) The GTPA and the Company have entered into (i) that certain
Construction Agency Agreement dated as of the date hereof (the “Construction
Agency Agreement”), pursuant to which the GTPA appoints the Company as its
exclusive construction agent in connection with the construction of the
Facility, and (ii) that certain Lease Agreement dated as of the date hereof (the
“Lease”), pursuant to which the GTPA will lease the Leased Premises to the
Company.
     I. In consideration of the Inducements, the Company has agreed to give the
GTPA certain assurances regarding the number and type of jobs it intends to
create in North Carolina and the amount of investment in Capital Improvements it
intends to make at the Leased Premises after the date hereof.
     J. The Company and the GTPA do now desire to enter this Agreement to set
forth the understandings, agreements and obligations of each Party with respect
to the Facility and the Company’s operations at the Facility.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto covenant and agree, intending to be legally
bound, as follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:
     “Aggregate Capital Improvements Target” has the meaning set forth in
Section 3(b).
     “Aggregate Eligible Positions Target” has the meaning set forth in
Section 3(a).
     “Agreement” has the meaning set forth in the introductory paragraph.
     “Annual Capital Improvements Clawback” means, for any applicable Annual
Period, the monthly payments to be made pursuant to Section 3(b)(i) with respect
to such Annual Period.
     “Annual Job Creation Clawback” means, for any applicable Annual Period, the
monthly payments required to be made pursuant to Section 3(a)(i) with respect to
such Annual Period.
     “Annual Period” means January 1 through December 31 of any calendar year.

2



--------------------------------------------------------------------------------



 



     “Approved Budget” means the budget for the development and construction of
the Facility developed by the Company pursuant to the Construction Agency
Agreement and as approved by the GTPA pursuant to the Construction Agency
Agreement and the GLF pursuant to the Grant Agreement, as such budget may be
modified, amended and changed as provided in the Construction Agency Agreement.
     “Authorized Company Representative” means any officer or employee of the
Company who is authorized to execute and deliver documents relating to this
Agreement.
     “Capital Improvements” means (i) fixtures to real property that are of the
same nature and type as those described in Schedule 1 hereto and (ii) any and
all changes, additions (whether or not adjacent to or abutting any then existing
buildings), expansions (whether or not adjacent to or abutting any then existing
buildings), improvements, buildings, or structures that are located at the
Leased Premises by the Company during the term of the Lease.
     “Clawback Payment” means any payment to be made by the Company to the GTPA
pursuant to the terms of Section 3 below.
     “Commencement Date” has the meaning assigned to that term in the Lease.
     “Company” has the meaning set forth in the introductory paragraph.
     “Construction Agency Agreement” has the meaning set forth in the Recitals.
     “Construction Agreement” has the meaning assigned to that term in the
Construction Agency Agreement.
     “Criteria” has the meaning assigned to that term in the JDIG Grant
Agreement.
     “Due Diligence Period” has the meaning assigned to that term in the Lease.
     “EIC” has the meaning set forth in the Recitals.
     “Eligible Position” has the meaning assigned to that term in the JDIG Grant
Agreement (except that the phrase “during the Base Period” shall be replaced
with the phrase “during all Annual Periods”).
     “Escrow Agent” means a third-party financial institution or title company
that is mutually acceptable to the GTPA, the Company and the GLF.
     “Event of Default” has the meaning assigned to that term in the Lease.
     “Existing Crops” has the meaning assigned to that term in the Lease.
     “FAA” has the meaning assigned to that term in the Lease.
     “Facility” has the meaning set forth in the Recitals.

3



--------------------------------------------------------------------------------



 



     “Final Capital Improvements Clawback” means the monthly payments required
to be made pursuant to Section 3(b)(ii) below.
     “Final Job Creation Clawback” means the monthly payments required to be
made pursuant to Section 3(a)(ii) below.
     “Force Majeure” means any acts, events, or occurrences that are not caused
by the negligence or willful misconduct of the affected Party and are beyond the
reasonable control of a Party, including without limitation acts of God,
earthquakes, unusually severe weather conditions, drought, blight, famine,
quarantine, blockade, governmental acts, strikes, lack of availability of labor
and materials, court orders or injunctions, terrorism, war, insurrection or
civil strife, sabotage or explosions; provided, that, Force Majeure does not
include a termination of any OEM Contract.
     “Full Time Employees” has the meaning assigned to that term in the JDIG
Grant Agreement.
     “Governmental Incentive Commitments” means (i) the agreements, commitments
and other undertakings that are listed on Schedule 2 to this Agreement and, that
have been made by cities, counties, utilities, the State of North Carolina and
various departments and subdivisions thereof, in favor of the Company in order
to induce the Company to execute, deliver and perform this Agreement, the Lease
and the Construction Agency Agreement and (ii) the covenants and agreements of
the GTPA set forth in Section 4 of this Agreement.
     “Grant” has the meaning set forth in the Recitals.
     “GTPA” has the meaning set forth in the introductory paragraph.
     “Inducements” has the meaning set forth in the Recitals.
     “Initial Term” has the meaning assigned to that term in the Lease.
     “JDIG” has the meaning set forth in the Recitals.
     “JDIG Application” has the meaning set forth in the Recitals.
     “JDIG Grant Agreement” has the meaning set forth in the Recitals.
     “JDIG Grantee Annual Report” has the meaning assigned to that term in the
JDIG Grant Agreement.
     “Landlord’s Alterations” has the meaning assigned to that term in the
Construction Agency Agreement.
     “Law” shall mean any constitution, statute or rule of law or regulations
thereunder.

4



--------------------------------------------------------------------------------



 



     “Lease” has the meaning set forth in the Recitals.
     “Leased Premises” has the meaning assigned to that term in the Lease.
     “OEM Contract” means the contract with the OEM (as defined in Section 28(f)
of the Lease).
     “Parties” means the Company and the GTPA.
     “Performance Targets” means the job creation and capital investment targets
that are described in Section 3 of this Agreement
     “Renewal Term” has the meaning assigned to that term in the Lease.
     “State” means the State of North Carolina.
     “Sustained Eligible Positions” means, with respect to the Final Job
Creation Clawback, the average number of Eligible Positions that results from
adding the number of Eligible Positions existing as of the last day of each
calendar quarter for twelve (12) consecutive calendar quarters, and then
dividing that sum by twelve.
     “Taxiway” has the meaning set forth in Section 4(c)(v) of this Agreement.
     “Termination Fees” means any fee payable by the Company to the GTPA as a
result of a termination of the Lease or this Agreement during the Initial Term
as a result of an Event of Default by the Company and calculated as provided in
Section 5 of this Agreement.
     2. Conditions. Each Party’s obligations as set forth in this Agreement are
subject to the satisfaction of the following conditions precedent on or before
September 30, 2008:
     (a) With respect to the GTPA, the Company shall have waived its right to
terminate the Lease and this Agreement after the Due Diligence Period (as
defined in the Lease) pursuant to Section 3(b) of the Lease.
     (b) With respect to both the Company and the GTPA, (i) the GTPA, the
Company, the GLF and the Escrow Agent shall have entered into that certain
Escrow Agreement, dated as of the date hereof (the “Escrow Agreement”), pursuant
to which the Escrow Agent will hold and disburse the Grant in connection with
the construction of the Facility, and in substantially the form attached hereto
as Exhibit D and (ii) the GLF shall have funded the entire amount of the Grant
to the Escrow Agent to be held in escrow and disbursed according to the terms
and provisions of the Escrow Agreement and the Construction Agency Agreement.
     (c) With respect to the Company, (i) the GTPA and the GLF shall have
approved the Plans and Specifications for the Facility, the budget for the
Facility and the Construction Agreement (i.e., an Approved Budget for the
Facility shall exist), and shall have appointed the Construction Consultant
contemplated by Section 2.8 of the Construction Agency Agreement,

5



--------------------------------------------------------------------------------



 



(ii) the GTPA shall have authorized the Company to execute and deliver the
Construction Agreement, (iii) no default shall exist in any of the Inducements
and (iv) Tenant has received the OEM Contract.
     3. Company Obligations. Upon the satisfaction of the conditions precedent
set forth in Section 2 of this Agreement, the Company intends to create Eligible
Positions and make investments in Capital Improvements to be located at the
Leased Premises, as follows:
     (a) Subject to the terms of Section 3(d) of this Agreement, during the
period beginning January 1, 2010 through December 31, 2018, by December 31 of
each applicable Annual Period, the Company intends to have created, in the
aggregate, the number of Eligible Positions indicated in the chart below (each,
an “Aggregate Eligible Positions Target”):

                                                                          Date  
2010   2011   2012   2013   2014   2015   2016   2017   2018
Aggregate Eligible Positions Target
    125       250       375       500       625       750       1000       1000
      1000  

For purposes of calculating the Annual Job Creation Clawback and the Final Job
Creation Clawback, only Eligible Positions that satisfy the Criteria that relate
specifically to the nature of the Eligible Positions shall be counted.
     (i) With respect to each Annual Period from 2010 through and including
2017, if the Company has not created at least eighty percent (80%) of the
applicable Aggregate Eligible Positions Target indicated in the chart above for
such Annual Period, as measured by the number of Eligible Positions existing on
December 31 of each such Annual Period, the Company will make a payment with
respect to each such Annual Period, calculated as follows:

  (A)   Eighty percent (80%) of the applicable Aggregate Eligible Positions
Target, minus the actual number of Eligible Positions created as of December 31
of such Annual Period;     (B)   divided by a number equal to eighty percent
(80%) of the applicable Aggregate Eligible Positions Target;     (C)  
multiplied by $50,000,000;     (D)   divided by the sum of (1) the remaining
number of months in the Initial Term beginning on January 1 immediately
following such Annual Period plus (2) 240 (i.e., the number of months in one
Renewal Term);     (E)   equals, the amount of the applicable Annual Job
Creation Clawback.

6



--------------------------------------------------------------------------------



 



For any Annual Period for which an Annual Job Creation Clawback is due, such
Annual Job Creation Clawback shall be paid in twelve (12) consecutive equal
monthly installments beginning on the first day of the calendar month following
determination of the actual number of Eligible Positions created for such Annual
Period as provided in Section 3(a)(iii) below. An example of an Annual Job
Creation Clawback calculation is set forth on Schedule 4 to this Agreement.
     (ii) If the Company has not, as of December 31, 2018, created at least
eight hundred (800) Sustained Eligible Positions, the Company will make a
payment, calculated as follows:

  (A)   Eight Hundred (800) Eligible Positions, minus the actual number of
Sustained Eligible Positions for the twelve-quarter period ending December 31,
2018;     (B)   divided by 800 Eligible Positions;     (C)   multiplied by
$50,000,000;     (D)   then, subtract from that number the sum of all Annual Job
Creation Clawback payments paid (or will be paid) on account of any failure to
meet the Aggregate Eligible Positions Target for 2016 and 2017;     (E)   then,
divide the above result by the sum of (1) the remaining number of months in the
Initial Term plus (2) 240 (i.e., the number of months in one Renewal Term);    
(F)   equals, the amount of the monthly Final Job Creation Clawback.

Subject to the terms of this Section 3(a)(ii) below, the Final Job Creation
Clawback is to be paid in equal monthly installments through the end of the
Initial Term beginning on the first day of the calendar month following the
determination of the total Sustained Eligible Positions created as of
December 31, 2018 pursuant to Section 3(a)(iii) below. An example of a Final Job
Creation Clawback calculation is set forth on Schedule 5 to this Agreement.
Notwithstanding the foregoing, if the Company is obligated to pay a Final Job
Creation Clawback, but as of the end of any calendar quarter occurring after
December 31, 2018, the Company creates eight hundred (800) Sustained Eligible
Positions for any consecutive twelve-quarter period, then the Company’s job
creation requirements shall be deemed satisfied and the Company may cease making
payments of any Annual Job Creation Clawback and Final Job Creation Clawback
(other than accrued and unpaid Clawback Payments).
     (iii) For each Annual Period beginning with 2010 through and including
2018, not later than March 1 following the last day of the applicable Annual
Period, the Company shall submit to the GTPA the following materials in the form
attached hereto as

7



--------------------------------------------------------------------------------



 



Exhibit B, prepared by an Authorized Company Representative, and pertaining to
the preceding Annual Period:

  (A)   an annual payroll report showing the Eligible Positions created through
the end of such Annual Period, the names, social security numbers, and W2
information of the individual Full-Time Employees occupying them, a description
of each Eligible Position (including a revised description of each Eligible
Position that substantially changed during the preceding year), wage and
withholding data for each Eligible Position, the average wage of all Eligible
Positions, all of which may be provided on the form entitled “Employment
Profile” that is attached to the JDIG Grantee Annual Report that is required to
be filed under the JDIG Grant Agreement;     (B)   a certification in the form
attached as Exhibit C hereto as to the following:

  (1)   that the Company continues to provide health insurance, as required by
the JDIG Grant Agreement to all Full-Time Employees employed at the Facility;  
  (2)   that the Company has met the requirements, terms and conditions of this
Agreement applicable to the preceding Annual Period, and that no event of
default or event or condition has occurred, the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an event
of default; and     (3)   that the Company has not manipulated or attempted to
manipulate the number of Eligible Positions in order to meet the applicable
Aggregate Eligible Positions Target.

The Company shall not destroy, purge or dispose of records required to be
maintained by this Agreement without the express prior written consent of the
GTPA during the Initial Term and for a period of three (3) years after
conclusion of the Initial Term. The Company agrees that the GLF shall have the
right to inspect (but not copy) records and information provided pursuant to
this Section 3(a)(iii) solely for the purpose of determining GTPA’s compliance
with the Grant.
     (b) Subject to the terms of Section 3(d) of this Agreement, as of
December 31 of each Annual Period from 2009 through and including 2014, the
Company intends to have made, in the aggregate, investments in Capital
Improvements located on the Leased Premises as indicated in the chart below
(each, an “Aggregate Capital Improvements Target”):

8



--------------------------------------------------------------------------------



 



                                                          Date   2008   2009  
2010   2011   2012   2013   2014
Aggregate Capital Improvements Target
    -0-     $19 million   $41.5 million   $50 million   $60 million   $75
million   $100 million

The Company shall use its own funds, exclusive of the proceeds of the Grant and
any funds received by the Company as a result of any Governmental Incentive
Commitment, to achieve each Aggregate Capital Investments Target.
     (i) If the Company has not, as of December 31 of each Annual Period from
2009 through 2013, invested at least fifty percent (50%) of the applicable
Aggregate Capital Improvements Target in Capital Improvements at the Leased
Premises, as indicated in the chart above, the Company will make a payment with
respect to each such Annual Period, calculated as follows:

  (A)   Fifty percent (50%) of the applicable Aggregate Capital Improvements
Target, minus the actual investment in Capital Improvements;     (B)   divided
by a number equal to fifty percent (50%) of the applicable Aggregate Capital
Improvements Target;     (C)   multiplied by $50,000,000;     (D)   divided by
the sum of (1) the remaining number of months in the Initial Term beginning on
the January 1 immediately following such Annual Period plus (2) 240 (i.e., the
number of months in one Renewal Term);     (E)   equals, the amount of the
monthly Annual Capital Improvements Clawback.

For any Annual Period for which an Annual Capital Improvements Clawback is due,
such Annual Capital Improvements Clawback shall be paid in twelve
(12) consecutive equal monthly installments, beginning on the first day of the
calendar month following determination of the amount of investment in Capital
Improvements for such Annual Period as provided in Section 3(b)(iii) below. An
example of an Annual Capital Improvements Clawback calculation is set forth on
Schedule 6 to this Agreement.
     (ii) If the Company has not, as of December 31, 2014, invested at least
$80,000,000 in Capital Improvements at the Leased Premises, the Company will
make a payment, calculated as follows:

  (A)   Eighty million Dollars ($80,000,000), minus the actual investment in
Capital Improvements;

9



--------------------------------------------------------------------------------



 



  (B)   divided by $80,000,000;     (C)   multiplied by $50,000,000;     (D)  
divided by the sum of (1) the remaining number of months in the Initial Term
plus (2) 240 (i.e., the number of months in one Renewal Term);     (E)   equals,
the amount of the monthly Final Capital Improvements Clawback.

Subject to the terms of this Section 3(b)(ii) below, the Final Capital
Improvements Clawback is to be paid in equal monthly installments through the
end of the Initial Term beginning on the first day of the calendar month
following the determination of total investment in Capital Improvements as of
December 31, 2014 pursuant to Section 3(b)(iii) below. Notwithstanding the
foregoing, if the Company is obligated to pay a Final Capital Improvements
Clawback but thereafter the Company has invested, in the aggregate, $80,000,000
in Capital Improvements at the Leased Premises, then the Company’s Capital
Improvements investment requirements shall be deemed satisfied and the Company
may cease making payments of any Annual Capital Improvements Clawback and Final
Capital Improvements Clawback (other than accrued and unpaid Clawback Payments).
An example of a Final Capital Improvements Clawback calculation is set forth on
Schedule 7 to this Agreement.
     (iii) For each Annual Period beginning with 2009 through and including
2014, not later than March 1 following the last day of the applicable Annual
Period, the Company shall provide to the GTPA, a fixed asset report (which may
be generated internally by the Company), listing all Capital Improvements
installed at the Leased Premises since the date hereof and which continue to be
in service as of the last day of the Annual Period in question. The report shall
include a description of the asset, asset classification, cost, and in-service
date for the asset. In the event any such assets are transferred to the Leased
Premises from outside of the State, the value assigned to such asset shall be
its book value at the time of transfer rather than original cost. The report
shall include a certification from an Authorized Company Representative that
none of the Capital Improvements were financed out of the proceeds from the
Grant or any other Governmental Incentive Commitment. The Company agrees that
the GLF shall have the right to inspect (but not copy) records and information
provided pursuant to this Section 3(b)(iii) solely for the purposes of
determining GTPA’s compliance with the Grant.
     (c) Other than any accrued and unpaid Clawback Payments, no Clawback
Payments will be due or payable during any Renewal Term, it being understood and
agreed that no further Clawback Payments shall be imposed after the end of the
Initial Term.
     (d) Notwithstanding anything contained in this Section 3 to the contrary,
the obligations of the Company to meet the Performance Targets that are set
forth in this Section 3 are subject to Force Majeure and in the event of the
occurrence of any event of Force Majeure,

10



--------------------------------------------------------------------------------



 



the Company shall have the deadline for meeting any affected Performance Target
and all payment obligations related thereto extended by the number of days of
delay resulting from the event of Force Majeure; provided, that, the Company is
obligated to use commercially reasonable efforts to mitigate the effect of any
Force Majeure. To the extent any Performance Target is extended pursuant to this
Section 3(d), the Initial Term under the Lease shall be extended by an identical
amount of time.
     (e) The Company shall maintain books and records adequate to document its
compliance with this Agreement. Throughout the Initial Term, the Company shall
make its payroll and employment books and records, the Facility and information
related to the Facility available for inspection or audit by the GTPA, at such
times and places as the GTPA may reasonably request. The Company shall provide
the GTPA with access to persons and records for the purposes of monitoring,
evaluating or auditing this Agreement and the Company’s performance, and for all
other purposes required by law, regulation or policy. The Company shall use
commercially reasonable efforts to comply with any reasonable request for access
to persons or records by the GTPA within ten (10) business days of the receipt
of a written request. The GTPA shall conduct such audits in a manner so as to
minimize disruptions to the Company’s business operations.
     (f) All Clawback Payments that become due under this Agreement, if any,
shall be paid by the Company to Landlord for deposit in a deposit account as
designated by Landlord in writing.
     4. GTPA Obligations. Upon the satisfaction of the conditions precedent set
forth in Section 2 of this Agreement:
     (a) The GTPA agrees to make available to the Company, pursuant to the terms
of the Lease, the Construction Agency Agreement and the Escrow Agreement, the
proceeds of the Grant for the purpose of paying the construction costs for the
Facility incurred by the Construction Agent, as the agent for the GTPA, under
the Construction Agreement and in accordance with the Approved Budget.
     (b) The GTPA agrees to be responsible for any loss or damage to the
Existing Crops as a result of construction of the Facility or any other
permitted activity of the Company under the Lease.
     (c) So long as the Company is in compliance with its obligations under the
Construction Agency Agreement and the Lease, the GTPA agrees as follows:
     (i) The Company shall have access to and primary right of use for the
TransPark Center that currently exists at the TransPark without cost to the
Company through June 30, 2020. The TransPark Center will be renamed as “Spirit
AeroSystems Advanced Technology Center” and shall remain so named during the
term of this Agreement and the Lease.

11



--------------------------------------------------------------------------------



 



     (ii) The Company shall have the right to use the GTPA-3 manufacturing
facility (a 27,000 square foot manufacturing facility currently located at the
TransPark) for a five year period from the Commencement Date through the fifth
year anniversary of the Commencement Date pursuant to a lease agreement
substantially in the form attached hereto as Exhibit A (the “GTPA-3 Lease”). The
GTPA-3 Lease shall provide for (i) a five (5) year extension right at then
existing fair market rates and (ii) a purchase option at fair market value (to
be determined by an appraisal at the time of exercise). Rent for the GTPA-3
facility will equal to $4.73 per square foot (which rent will be paid directly
to the GTPA by The Global TransPark Foundation). Under the GTPA-3 Lease, the
Company will pay directly or reimburse the GTPA for amounts equal to all
insurance, utility and maintenance costs of the GTPA-3 facility. Other normal
and necessary operational costs for the GTPA-3 facility will be either expressly
identified in the GTPA-3 Lease or result from new or changed governmental
regulations, and will be a direct pass through of the GTPA costs therefor.
     (iii) If requested by the Company, the GTPA shall negotiate in good faith
and use commercially reasonable efforts to provide staging space and staging
areas for the Company in connection with the construction of Capital
Improvements and for other warehousing purposes, on a timetable and under such
terms as are to be mutually agreed. Neither the GTPA nor the Company has any
obligation under this Section 4(c)(iii) with respect to staging space other than
obligations of good faith and commercial reasonableness.
     (iv) The GTPA will, either directly or by maintaining agreements with the
City of Kinston and Lenoir County, provide fire, emergency and medical response
capacities that comply with the terms and conditions of Schedule 3 to this
Agreement.
     (v) Upon the GTPA’s receipt from the North Carolina Department of
Transportation of a commitment of funds for such purpose, the GTPA will
construct a taxiway from the Leased Premises to the existing TransPark runway
(the “Taxiway”) in a location and on such terms and conditions as are mutually
agreeable to the GTPA and the Company. The GTPA will cooperate with the Company
in obtaining and filing necessary documentation with the FAA for the Taxiway.
     (vi) The GTPA will, on or before July 1, 2009, relocate the existing
cemetery that is currently located on the Leased Premises to a location that is
not part of the Leased Premises.
     (vii) The GTPA will take all actions required of the GTPA as the Grantee
and Administrator of FTZ No. 214 and will cooperate with the Company in the
Company’s application for, and in obtaining from, all appropriate authorities,
Sub-zone designation “C” of the Leased Premises related to the GTPA’s existing
Free Trade Zone.

12



--------------------------------------------------------------------------------



 



     (viii) The Company has obtained, as one of the Governmental Incentive
Commitments, commitments from the North Carolina Department of Transportation,
the North Carolina Railroad Authority, the City of Kinston and Lenoir County to
provide the following infrastructure improvements at the TransPark (or funding
therefor), sufficient to meet the Company’s needs:

  (A)   Improvements for a new rail spur to and on the Leased Premises;     (B)
  Road improvements permitting direct highway access to and from the Leased
Premises to C. Felix Harvey Parkway, John Mewborne Road, and Rouse Road; and    
(C)   Funding for the GTPA to construct a storm water management basin system
pursuant to a funding agreement between the GTPA, the City of Kinston and Lenoir
County dated November 5, 2001 (the “Storm Water Agreement”).

The GTPA agrees to (i) cooperate with the North Carolina Department of
Transportation, the North Carolina Department of Environment and Natural
Resources, the North Carolina Railroad Authority, the City of Kinston and Lenoir
County by providing access to, and easements across, the GTPA property for the
improvements described above, and (ii) construct the storm water management
basin system as contemplated by the Storm Water Agreement on or before
substantial completion of Landlord’s Alterations. The parties agree and
acknowledge that because the storm water basin system will be located entirely
on the Leased Premises and that the Company is responsible under the Lease for
the maintenance and repair of the storm water basin system, no third party
(including, without limitation, the GTPA) will be permitted to have storm water
drain into the storm water basin system located on the Leased Premises.
     (ix) As soon as commercially practical, during the Due Diligence Period,
the GTPA will either (A) seek FAA release from the GTPA’s Airport Improvement
Program (“AIP”) grant obligations and modify the ISO exhibit “A” property map
(the “ISO Map”) to remove the Leased Premises from the ISO Map, or (B) in the
event the GTPA is unsuccessful causing the removal of the Leased Premises from
the ISO Map, seek (1) the FAA’s acknowledgement that Tenant’s proposed uses of
the Leased Premises are aeronautical businesses and (2) FAA consent to the
Lease.
     (d) The Governmental Incentive Commitments are a material inducement to the
Company to enter into this Agreement, the Construction Agency Agreement, the
Lease and the Escrow Agreement. In the event any party that has committed to
make, grant or give a Governmental Incentive Commitment to or for the benefit of
the Company defaults in such obligations or commitments in any material respect,
the Company shall have the right to, among other rights and remedies it may have
at law or in equity, to (i) terminate this Agreement, the Construction Agency
Agreement and its right to possession of the Leased Premises under the Lease (as
well as all of its liabilities and obligations to Landlord thereunder) without
liability or obligation to the GTPA under this Agreement (including liability
for any Clawback Payments or

13



--------------------------------------------------------------------------------



 



Termination Fees) other than the Company’s indemnification obligations contained
in the Lease, or (ii) if the Company elects not to terminate the Lease and this
Agreement, to offset any cost, expense, loss or damage resulting to the Company
against any Clawback Payments, if any, that may become due pursuant to the terms
of this Agreement.
     5. Termination.
     (a) In the event that, during the Initial Term of the Lease, either (i) the
GTPA terminates the Lease or the Company’s right to possession of the Leased
Premises under the Lease as a result of an Event of Default by the Company
thereunder or (ii) the Company ceases all operations at the Leased Premises on a
permanent basis for reasons unrelated to an express right to terminate the Lease
as therein provided or unrelated to a casualty, condemnation, governmental
action or any other event of Force Majeure (either termination, an “At-Fault
Termination Event”), then the Company shall pay a fee to GTPA equal to the net
present value (using a discount rate equal to the rate on the ten year Treasury
bill as of the date of termination) of all remaining unpaid Clawback Payments
due or that would become due pursuant to the terms of this Agreement through the
end of the Initial Term of the Lease calculated based on performance as of the
date of termination and assuming no further Performance Targets would be
achieved. Upon payment in full of the Termination Fee, the Company shall have no
further liability or obligation to the GTPA pursuant to this Agreement, the
Lease or any other document or instrument other than indemnity obligations
expressly contained in the Lease. The GTPA and the Company agree that it would
be extremely difficult to determine precisely the amount of actual damages that
would be suffered by the GTPA as a result of an At-Fault Termination Event but
that the amount of the Termination Fee, as liquidated damages, is a fair and
reasonable determination of the amount of actual damages that would be suffered
by GTPA for an At-Fault Termination Event. The Parties agree that the
Termination Fee does not constitute a penalty. Upon payment in full of the
Termination Fee, the GTPA hereby releases and waives any and all other rights or
remedies it may have against the Company as a result of the applicable At-Fault
Termination Event. An example of the calculation of the Termination Fee pursuant
to this Section 5(a) is set forth on Schedule 8.
     (b) At any time after December 31, 2020, in the event the Company loses its
initial, primary OEM Contract in a circumstance where another OEM Contract of
equal or greater value is not in place with respect to the Facility, then the
Company shall have the right to terminate this Agreement and the Lease upon
payment of a fee (the “OEM Termination Fee”) equal to $2,000,000, plus fifty
percent (50%) of the amount calculated pursuant to Section 5(a) above as a
result of such termination. Upon payment in full of the OEM Termination Fee, the
GTPA hereby releases and waives any and all other rights or remedies it may have
against the Company as a result of the termination pursuant to this
Section 5(b). An example of the calculation of the OEM Termination Fee is set
forth on Schedule 9.
     (c) The Company may terminate this Agreement without any liability or
obligation to the GTPA (other than its indemnification obligations set forth in
the Lease) pursuant to an express right to do so as set forth in the Lease, the
Construction Agency Agreement or Section 4(d) of this Agreement

14



--------------------------------------------------------------------------------



 



     6. Protection and Release of Information.
     (a) The Company acknowledges that this Agreement, and all records or
documents pertaining thereto, are subject to the provisions of G.S. §
143B-437.54(e), Chapter 132 of the General Statutes (the “Public Records Act”),
and other applicable provisions of the General Statutes protecting confidential
information from disclosure. Payroll and tax information submitted by the
Company under this Agreement is tax information and is subject to the
confidentiality provisions of G.S. §§ 105-259 and 143B-437.58(a).
     (b) The Company shall clearly identify on their face all records or
documents which it deems to contain confidential information and/or trade
secrets.
     (c) The Company shall be responsible for any and all costs, expenses, fees
or losses it or the GTPA may incur as a result of responding to or resisting any
request, subpoena, legal complaint, court order or other demand seeking to
compel such party to release or disclose records, documents or information
pertaining to the Company or the Facility, and, to the extent that the Company
notified the GTPA that it objects to such disclosure or release and the GTPA
defends against such release, the Company shall indemnify the GTPA and its
members, officers, directors, employees, agents and attorneys for all costs
associated therewith, provided that, no such indemnified party shall be
obligated to take any such action.
     7. Miscellaneous.
     (a) Each Party acknowledges that, in executing this Agreement, such Party
has had the opportunity to seek the advice of independent legal counsel, and has
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any Party by reason of the drafting or
preparation thereof.
     (b) THE VALIDITY OF THIS AGREEMENT AND ANY OF ITS TERMS OR PROVISIONS, AS
WELL AS THE RIGHTS AND DUTIES OF THE PARTIES, ARE GOVERNED BY THE LAWS OF NORTH
CAROLINA. Subject to the provisions of Section 7(a), the Company agrees and
submits, solely for matters concerning this Agreement, to the exclusive
jurisdiction of the courts of North Carolina and agrees, solely for such
purposes, that the only venue for any legal proceedings shall be Wake County,
North Carolina. Subject to the provisions of Section 7(a), the place of this
Agreement, and all transactions and agreements relating to it, and their situs
and forum, shall be Wake County, North Carolina, where all matters, whether
sounding in contract or tort, relating to its validity, construction,
interpretation, and enforcement, shall be determined.
     (c) The Company shall comply with all laws, ordinances, codes, rules,
regulations, and licensing requirements that are applicable to the conduct of
its business, including those of Federal, state and local agencies having
jurisdiction and/or authority.

15



--------------------------------------------------------------------------------



 



     (d) If any provision or part of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remainder of this Agreement will not in any way be affected or impaired, unless
the invalidity, illegality or unenforceability completely nullifies this
Agreement.
     (e) This Agreement, in accordance with its terms, shall inure to the
benefit of, be binding upon, enforceable by and against, and a continuing
contractual obligation of, the GTPA and the Company, and their respective
successors and assigns, subject to any amendment or termination hereof.
     (f) The Company shall promptly notify the GTPA in writing no less than
thirty (30) days in advance of the closing of any transaction in which the
Company intends to:
     (i) consolidate with or merge into another entity;
     (ii) sell, lease, or convey all or substantially all of its assets; or
     (iii) sell, assign or otherwise transfer the whole or any part of its
interest in this Agreement.
     (g) The Company may not assign or otherwise transfer its interest in this
Agreement without the GTPA’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed. The GTPA may, as a condition to
its consent, require that the assignee, transferee or surviving entity in the
consolidation or merger:
     (i) assume in writing the obligations of the Company under this Agreement;
     (ii) provide evidence reasonably satisfactory to the GTPA that it is
solvent and that it will be able to pay its debts as they come due; and
     (iii) represent and warrant to the GTPA that it is, and covenant that it
will remain, in compliance with the terms of this Agreement.
     (h) Except as provided in the Construction Agency Agreement, the Company
and its employees, officers and executives are not employees or agents of the
State or any agency thereof; nor are the State, its employees, officers and
executives, agents or employees of the Company. This Agreement shall not operate
as a joint venture, partnership, trust, agency or any other business
relationship.
     (i) Except as herein specifically provided otherwise, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. It is expressly understood and agreed that
the enforcement of the terms and conditions of this Agreement, and all rights of
action relating to such enforcement, shall be strictly reserved to the GTPA and
the Company and their respective successors and assigns. It is the express
intention of the GTPA and the Company and their respective successors and
assigns that any such person

16



--------------------------------------------------------------------------------



 



or entity, other than the GTPA, and the Company, receiving services or benefits
under this Agreement shall be deemed an incidental beneficiary only.
     (j) All notices hereunder shall be in writing and shall be given by
delivery in person, by placing the notice in the U.S. mail, postage prepaid, and
mailing the same by certified mail, return receipt requested, or by mailing
through a recognized national overnight courier (e.g., FedEx), postage prepaid,
in either addressed to the party to receive notice as follows:
If to the Authority:
Executive Director
North Carolina Global TransPark Authority
2780 Jetport Road, Suite A
Kinston, North Carolina 28504-7346
With a copy to (which shall not constitute notice):
Assistant Attorney General for
Global TransPark Authority
North Carolina Department of Justice
P.O. Box 629
Raleigh, North Carolina 27602
If to the Company:
Jeffrey Turner, President and CEO
3801 S. Oliver Street
P.O. Box 78008
Wichita, Kansas 67278-0008
With a copy to (which shall not constitute notice):
Spirit AeroSystems, Inc.
3801 S. Oliver Street
P.O. Box 78008
Wichita, Kansas 67278-0008
Attn: Jonathan Greenberg, General Counsel
Notices shall be deemed given and received on the date when delivered in person,
three days after being placed in the U.S. mails and one day after being placed
in the custody of an overnight courier. Any party may give notice of the change
of address by giving such notice in accordance with the terms hereof.

17



--------------------------------------------------------------------------------



 



     (k) This Agreement may not be amended orally or by performance. Any
amendment must be made in written form and executed by duly authorized
representatives of the Parties.
[Signature Page Follows]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto affixed their hands and seals
to multiple counterpart originals which collectively shall constitute a single
instrument effective as of the day and year first written above.

                  THE NORTH CAROLINA GLOBAL TRANSPARK AUTHORITY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
        SPIRIT AEROSYSTEMS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

19



--------------------------------------------------------------------------------



 



Schedule 1
List of Fixtures constituting Capital Improvements

•   Overhead Cranes   •   Overhead Specialized Material Handling Equipment   •  
Autoclave   •   Cold Storage Facility   •   Nitrogen Generation and Storage
Equipment

20



--------------------------------------------------------------------------------



 



Schedule 2
List of Governmental Incentive Commitments

A.   North Carolina Department of Commerce Letter — Secretary James Fain, III
dated May, 09, 2008.   B.   North Carolina Department of Commerce Permitting
Letter — Environmental Consultant Paul Jordan dated May 06, 2008.   C.   North
Carolina Workforce Selection & Training Letter — Community College System
President, Scott Ralls, Workforce Division Director, Roger Shackelford,
Employment Services Director, Manfred Emmrich, dated May 06, 2008.   D.  
Temporary Rail Staging Yard Letter — North Carolina Railroad President, Scott
Saylor, dated May 06, 2008.   E.   North Carolina Department of Transportation —
Secretary, Lyndo Tippett dated May 09 and May 13, 2008.   F.   On-Site
Stormwater Management Letter — Mike Jarman and Scott Stevens dated May 08, 2008.
  G.   RESERVED.   H.   FTZ Sub-Zone Letter — Darlene Waddell dated March 08,
2008.   I.   Local Construction Permits and Inspectors’ Letter — Mike Jarman
dated May 09, 2008.   J.   City Water and Sewer Services Letter — Incentive
Agreement from Scott Stevens dated May 12, 2008.   K.   No Applicable City
Building Codes and No Annexation of GTP by the City Letter — Scott Stevens dated
May 08, 2008.   L.   County Economic Development Agreements (5).

21



--------------------------------------------------------------------------------



 



Schedule 3
Response Capacities

•   Fire Response for hazardous material incidents and fires — within 3 to 5
minutes   •   Emergency Medical Response — within 3 to 5 minutes   •  
Police/Sheriff Response — current City and County standard

22



--------------------------------------------------------------------------------



 



Schedule 4
Annual Job Creation Clawback Calculation
The Lease begins on July 1, 2008 and the Facility is occupied on June 30, 2010.
As of the end of 2015, the Company has created a total of 500 jobs. The Annual
Job Creation Clawback is calculated as follows:
The applicable Aggregate Eligible Positions Target is 750, and eighty percent
(80%) of 750 = 600.

                 
(600-500)
               
 
               
600
  x $50MM   =   $8,333,333     

As of December 31, 2015 there are 414 months remaining in the 20-year Initial
Term plus one Renewal Term. Therefore, the monthly amount of the Annual Job
Creation Clawback would equal, for the twelve-month period beginning as soon as
job numbers for December 31, 2015 are known, $20,128.82 per month ($8,333,333
divided by 414 months).

23



--------------------------------------------------------------------------------



 



Schedule 5
Final Job Creation Clawback Calculation
The following Eligible Positions existed as of the dates indicated:

         
March 31, 2016 — 600 jobs
  March 31, 2017 — 660 jobs   March 31, 2018 — 730 jobs
 
       
June 30, 2016 — 610 jobs
  June 30, 2017 — 680 jobs   June 30, 2018 — 750 jobs
 
       
September 30, 2016 — 620 jobs
  September 30, 2017 — 700 jobs   September 30, 2018 — 800 jobs
 
       
December 31, 2016 — 640 jobs
  December 31, 2017 — 710 jobs   December 31, 2018 — 810 jobs
 
       
March 31, 2019 — 830 jobs
  March 31, 2020 — 870 jobs    
 
       
June 30, 2019 — 840 jobs
  June 30, 2020 — 1000 jobs    
 
       
September 30, 2019 — 870 jobs
  September 30, 2020 — 1000 jobs    
 
       
December 31, 2019 — 870 jobs
  December 31, 2020 — 1000 jobs    

The average Sustained Eligible Positions over the twelve-quarter period ending
December 31, 2018 was 692.50 Sustained Eligible Positions (8,310 divided by 12).
The Final Job Creation Clawback is calculated as follows:

                 
(800 — 692.5)
               
 
               
800
  x $50MM   =   $6,718,750.00     

Subtract out all Annual Job Creation Clawback payments made for 2016 and 2017:
     The Annual Job Creation Clawback for 2016 equals:

                 
(800 — 640)
               
 
               
800
  x $50MM   =   $10,000,000.00     

$10,000,000.00 ÷ 402 remaining months = $24,875.62 per month
Therefore, the total amount of the Annual Job Creation Clawback on account of
the 2016 Aggregate Eligible Positions Target is $298,507.00.

24



--------------------------------------------------------------------------------



 



     The Annual Job Creation Clawback for 2017 equals:

                 
(800-710)
               
 
               
800
  x $50MM   =   $5,625,000.00     

$5,625,000.00 ÷ 390 remaining months = $14,423.08 per month
Therefore, the total amount of the Annual Job Creation Clawback on account of
the 2017 Aggregate Eligible Positions Target is $173,077.00.
$6,718,750.00 — 298,507.00 — 173,077.00 = $6,247,166.00
As of December 31, 2018 there are 390 months remaining in the 20-year Initial
Term plus one Renewal Term. Therefore, the monthly amount of the Final Job
Creation Clawback would equal, for the remaining Initial Term, $16,018.37
($6,247,166 divided by 390 months).
However, for the twelve-quarter period beginning on October 1, 2017 and ending
on September 30, 2020, the average Sustained Eligible Positions (calculated as
provided above for such twelve-quarter period) is 840 jobs (10,080 divided by
12). The applicable Aggregate Eligible Positions Target has been met. The
Company will have made twenty-one (21) monthly payments of $17,227.56 each for
the period from January 1, 2019 through September 30, 2020, and no further
monthly Clawback Payments are due or owing after September 30, 2020.

25



--------------------------------------------------------------------------------



 



Schedule 6
Annual Capital Improvements Clawback Calculation
The Lease begins on July 1, 2008 and the Facility is occupied on June 30, 2010.
As of the end of 2010, the Company has made cumulative Capital Improvements of
$10 Million. The Annual Capital Improvements Clawback is calculated as follows:
The applicable Aggregate Capital Investment Target is $41.5MM, and fifty percent
(50%) of $41.5MM = $20.75MM

                 
($20.75MM — $10MM)
               
 
               
$20.75MM
  x $50MM   =   $25,903,361     

As of December 31, 2010, there are 474 months remaining in the 20-year Initial
Term plus one Renewal Term. Therefore, the monthly amount of the Annual Capital
Improvements Clawback would equal, for the period beginning on January 1, 2011
and ending on December 31, 2011, $54,648.44 per month ($25,903,361 divided by
474 months).

26



--------------------------------------------------------------------------------



 



Schedule 7
Final Capital Improvements Clawback Calculation
As of the end of 2014, the Company has made Capital Improvements equal to $30
Million. The Final Capital Improvements Clawback will equal the following:

                 
($80MM — $30MM)
               
 
               
$80MM
  x $50MM   =   $31,250,000     

As of December 31, 2014, 426 months are remaining in the 20-Year Initial Term
plus one Renewal Term. Therefore, the monthly amount of the Final Capital
Improvements Clawback would equal, beginning on January 1, 2015, $73,356.81 per
month ($31,250,000 divided by 426 months). However, on July 15, 2016, the
Company has made cumulative Capital Improvements equal to $85 Million. The
applicable Aggregate Capital Investment Target has been met. The Company would
have made 19 monthly payments of $73,356.81 each (January 1, 2015 through
July 1, 2016) and no further monthly Clawback Payments on account of the Capital
Investment Target would be due after July 15, 2016.

27



--------------------------------------------------------------------------------



 



Schedule 8
Section 5(a) Termination Fee
Termination Fee for a Termination as of December 31, 2012
If the Company walks away from the Lease as of December 31, 2012, assuming the
Company met its Performance Targets for 2010 and 2011, has created 300 eligible
jobs and invested $30MM in Capital Improvements, the amount of the Termination
Fee payable by the Company is calculated as follows:
Annual Job Creation Clawback =
For each year through December 31, 2015:
{[[(0.8(Target) — 0) ÷ 0.8(Target)] x $50MM] ÷ Remaining Initial/Renewal Months}
x 12 months

                                      Remaining                 Months   Monthly
Rent Year   Target   as of 12/31   Escalation
2012
    375       450     $ 0.00    
2013
    500       438     $ 114,155.25    
2014
    625       426     $ 117,370.89    
2015
    750       414     $ 120,772.95    
2016
    1000       402     $ 124,378.11    
2017
    1000       390     $ 128,205.13  

The net present value of these monthly payments, calculated at a discount rate
of 3.875% (the 10 year t-bill rate as of December 31, 2012), is $5,853,883.00.
Final Job Creation Clawback =
{{[[(0.8(1,000) — 0) ÷ 0.8(1,000)] x $50MM] — [($124,378.11 per month*
12 months) + ($128,205.13 per month * 12 months)]} ÷ 450} = $104,375.56 per
month from January 1, 2013 through June 1, 2030.
The net present value of these monthly payments, calculated at a discount rate
of 3.875% (the 10 year t-bill rate as of December 31, 2012), is $14,156,627.00.

28



--------------------------------------------------------------------------------



 



Annual Capital Improvements Clawback =
{[[(0.5(Target) — $30MM) ÷ 0.5(Target)] x $50MM] ÷ Remaining Initial/Renewal
Months] x 12 months

                                      Remaining                 Months   Monthly
Rent Year   Target   as of 12/31   Escalation
2012
  $60 MM     450     $ 0.00    
2013
  $75 MM     438     $ 22,831.05  

The net present value of these monthly payments, calculated at a discount rate
of 3.875% (the 10 year t-bill rate as of December 31, 2012), is $238,906.00.
Final Capital Improvements Clawback for 2014 =
{[[(0.8($100 MM) — $30 MM) ÷ 0.8($100MM)] x $50MM] ÷ 450} = $69,444.44 per month
from January 1, 2013 through June 1, 2030.
The net present value of these monthly payments, calculated at a discount rate
of 3.875% (the 10 year t-bill rate as of December 31, 2012), is $9,418,863.00.
Therefore, the total Termination Fee for a December 31, 2012 termination of the
Lease is (1) $5,853,883, the net present value of the aggregate of each of the
Annual Job Creation Clawbacks for each year from 2012 to 2015 since the Company
would not have met each of the Aggregate Eligible Positions Targets during such
period, plus (2) $14,156,627, the net present value of the Final Job Creation
Clawback, plus (3) $238,906, the net present value of the aggregate of each of
the Annual Capital Improvements Clawbacks for each year from 2012 to 2013 since
the Company would not have met each of the Aggregate Capital Investment Targets
during such period, plus (4) $9,418,863, the net present value of the Final
Capital Improvements Clawback, for a total Termination Fee of $29,668,279.

29



--------------------------------------------------------------------------------



 



Schedule 9
OEM Termination Fee
OEM Termination Fee for Termination as of December 31, 2024
If the Company walks away from the Lease as of December 31, 2024, assuming the
Company had created 700 jobs and invested $70MM in capital by the end of the
applicable ramp-up period, and the primary OEM contract has been terminated and
the Company has provided the appropriate 180 day notice, the Company would be
subject to the following penalty, as calculated below:
Final Job Creation Clawback (calculated as of 12/31/18) =
{[[[(0.8(1,000)) — 700) ÷ 0.8(1,000)] x $50MM] ÷ 378} = $16,534.39 per month
from January 1, 2025 through June 1, 2030
     The net present value of those monthly payments, calculated at a discount
rate of 3.875% (the ten year t-bill rate on December 31, 2024), is $549,312
Final Capital Improvements Clawback (calculated as of 12/31/14) =
{[[((0.8($100 MM)) — $70 MM) ÷ 0.8($100MM)] x $50 MM] ÷ 426} = $14,671.36 per
month from January 1, 2025 through June 1, 2030
     The net present value of those monthly payments, calculated at a discount
rate of 3.875% (the ten year t-bill rate on December 31, 2024), is $487,418
Aggregate OEM Termination Fee =
     $2MM + 0.5($549,312.00 + $487,418.00) = $2,518,365.00

30



--------------------------------------------------------------------------------



 



Exhibit A
Form of GTPA-3 Facility Lease
     To be entered into by the Company and the GTPA written 30 days from the
date of this agreement.

31



--------------------------------------------------------------------------------



 



Exhibit B
Employment Profile: [Spirit AeroSystems, Inc.]

                                                                          (8)  
                  (2)                       Termination       (10)            
Eligible or       (4)           (7)   Date at   (9)   Gross   (11)   (12) (1)  
Non-       Social           Hire Date at   [Project   Termination   Earnings  
NC State   NC Position   Eligible   (3)   Security   (5)   (6)   [Project  
Location] (if   Date (if   (Mdcr-Tot.   Taxable   Withholding Number   Position
  Name   Number   Job Title   Hire Date   Location]   applicable)   applicable)
  Cmp.)   Wage   Paid
 
  (“E” or “N”)   (“Last Name, First Name”)           (mm/dd/yyyy)   (mm/dd/yyyy)
  (mm/dd/yyyy)   (mm/dd/yyyy)   W-2 Box 5   W-2 Box 16   W-2 Box 17

32



--------------------------------------------------------------------------------



 



Exhibit C
[Reporting Requirements]

         
Grantee Name:
       
                    FEIN:
 
   

DOC Grant Number:
CERTIFICATIONS:
Acknowledge that you have read and understand the certification, and that the
certification applies by placing a check to the right of each statement. Attach
a detailed explanation for each certification that does not apply.

         
1.
  The Company has met all requirements, terms and conditions of the Inducement
Agreement applicable to the [                     Grant Year].   ___
 
       
2.
  The Company has achieved its minimum Aggregate Eligible Positions Target and
Aggregate Capital Investments Target, each as set forth in the Inducement
Agreement, and all other performance criteria specified in the Inducement
Agreement, for the applicable Annual Period.   ___
 
       
3.
  Eligible Positions have not been created by transferring or shifting
ineligible positions that existed in North Carolina prior to the effect date of
the Inducement Agreement at other projects or locations of the Company or any of
its affiliates.   ___
 
       
4.
  The Company makes available health insurance to all permanent full-time
employees at the Facility in the amount required for eligibility for tax credits
under the William S. Lee Act in N.C. Gen. Stat. § 105-129.4(b2).   ___
 
       
5.
  The Company has not manipulated or attempted to manipulate Eligible Positions
withholdings for the purpose of meeting the Aggregate Eligible Positions Target.
  ___
 
       
6.
  All statements and representations made by the Company, or on its behalf to
the GTPA in connection with this annual report, and any reports, data and other
materials furnished by the Company, or on its behalf, to the GTPA are true,
accurate and complete in all material respects and do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained herein or therein not materially misleading, to
its best knowledge and belief. The information contained in this annual report
has been assembled following diligent inquiry.   ___
 
       
7.
  The Company has not voluntarily filed a petition for bankruptcy, nor has any
petition been filed against it under applicable bankruptcy laws.   ___

33



--------------------------------------------------------------------------------



 



         
8.
  No covenant made by the Company under Section 3 of the Inducement Agreement
has been materially breached.   ___
 
       
9.
  No event or condition the occurrence or existence of which would, with the
lapse of time or the giving of notice or both, become a default under the
Inducement Agreement.   ___

ATTACHMENTS TO THE REPORT:
     Verification of Capital Expenditures:
Attached a Company-generated fixed asset report, listing each fixed asset that
was placed in service at the Leased Premises after the effective date of the
[JDIG Grant], and that continued to be in service as of the end of the
applicable Annual Period. The report should include an asset description, asset
classification, cost and the in-service date for each asset.
Notes: Assets placed in service prior to the effective date of the JDIG Grant
Agreement or assets transferred to the Facility from within North Carolina
should NOT be included in the report, unless specifically permitted by the
Agreement. When listing assets transferred to the Facility from outside of North
Carolina, provide the book vaule at the time of transfer rather than the
original cost.

34



--------------------------------------------------------------------------------



 



SIGNATURES:
The information contained in this report has been assembled following diligent
inquiry and is true and accurate to the best of my knowledge and that of the
Company.
OFFICER OF THE COMPANY
(Signature of Officer)                           (Date)
NOTARY PUBLIC
I,                                         , a notary public of
                                          County in the State of
                                         do certify that
                                          personally appeared before me this
day, and first being duly sworn, acknowledged that he/she is
                                         of the Company and that he/she is
authorized to execute the foregoing instrument on behalf of the Company and
executed the foregoing instrument in my presence.
Witness my hand and official seal, this the                      day of
                    , 20      .
(Official Seal)

          My commission expires on _______, 20
 
    (Signature of Notary Public)    

Payroll and tax information submitted under this subsection are subject to
confidentiality provisions for tax information found in N.C. Gen. Stat. §
105-259 and will be maintained as confidential.
Other information in this report and accompanying attachments may become a
public record following its submission unless otherwise protected by the
confidentiality provisions of the State public records act, which include
protections for confidentiality and proprietary information that constitutes a
trade secret (N.C. Gen. Stat. § 132-1). Any such information should be clearly
marked as “confidential” and an explanation of the reasons why the information
should not be disclosed should be provided.

35



--------------------------------------------------------------------------------



 



Exhibit D
Form of Escrow Agreement

36